Title: From Thomas Jefferson to the Senate and the House of Representatives, 18 February 1802
From: Jefferson, Thomas
To: Senate,House of Representatives


          
            Gentlemen of the Senate and of the House of Representatives
          
          In a message of the 2d. instant, I inclosed a letter from the Secretary at War on the subject of certain lands in the neighborhood of our military posts, on which it might be expedient for the legislature to make some provisions. a letter recently recieved from the Governor of Indiana presents some further views of the extent to which such provision may be needed. I therefore now transmit it for the information of Congress.
          Th: JeffersonFeb. 18. 1802.
        